—In an action for moneys had and received, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Gowan, J.), dated October 28, 1992, which is in favor of the plaintiffs and against them.
Ordered that the judgment is modified, by deleting the fifth decretal paragraph thereof awarding the plaintiff Board of Education of the Huntington Union Free School District the principal sum of $1,717,837.92, plus interest of $4,956, for a total of $1,722,793.92, and substituting therefor a provision awarding that plaintiff the principal sum of $717,837.92, plus interest of $4,956, for a total of $722,793.92; as so modified, the judgment is affirmed, without costs or disbursements.
Our determination of the substantive issues in Board of Educ. v Rettaliata (192 AD2d 569 [decided herewith]), is dispositive of the instant appeal.
However, we modify the judgment to correct the typographical error made in the amount awarded to the plaintiff Board of Education of the Huntington Union Free School District. Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.